Order entered February 28, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00069-CR

                       ALAN CHRISTOPHER NELSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 219-8017191

                                          ORDER
       The Court has before it appellant’s motion to consolidate this appeal with the appeal in

cause no. 05-12-00301-CR, styled Scott A. Cooksey v. The State of Texas. Cooksey was

submitted on February 19, 2013. The above appeal is not ready for submission as neither the

clerk’s record nor the parties’ briefs has been filed. Moreover, the appeals involve different

appellants and orders. Accordingly, we DENY appellant’s motion to consolidate the appeals.

       We note this appeal was designated a civil appeal, but involves the appeal from a

proceeding under article 42.12, section 20(a) of the Texas Code of Criminal Procedure.

Therefore, we DIRECT the Clerk of this Court to redesignate this appeal as a criminal appeal.

       The clerk’s record is overdue. On February 18, 2013, we received a letter from the

Collin County District Clerk stating that appellant, who is represented by retained counsel, has
not paid for the record. Accordingly, we ORDER the Collin County Clerk to file, within

FIFTEEN DAYS of the date of this order, either the clerk’s record or written verification that

appellant has not paid for the record. We notify appellant that if we receive verification of non-

payment, we will, without further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Collin County District Clerk and to counsel for all parties.

                                                      /s/      CAROLYN WRIGHT
                                                               CHIEF JUSTICE